Ordered, that the order of April twenty-third last, and the judgment entered thereon, dismissing the appeal,'be amended so as to provide that the appeal be dismissed, with caste, including ten dollars costs of the motion, unless the appellant within ten days pays the -cosfcs of the motion; and'procures a stipulatian from tlie respondent opening the default and allowing the case and exceptions to be signed and filed, or serves motion papers for the earliest term practicable for *635an order opening the default, and thereafter proceeds with due diligence to have the case and exceptions signed and filed. See opinion of Williams, J.. in Vandenbergh v. Mathews, decided at the present term (ante, p. 616). All concurrent.